Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
2, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00419-CV

                     CITY OF HITCHCOCK, Appellant

                                        V.

                      BEVERLY GOODMAN, Appellee

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 21-CV-0715


                         MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed May 23, 2022 denying
appellant City of Hitchcock’s plea to the jurisdiction. On July 5, 2022, the City
filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      We dismiss the appeal.

                                                  PER CURIAM

      Panel consists of Justices Zimmerer, Spain, and Poissant.